DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hill (US 2008/0264140 A1; “Hill”).
Regarding claim 12, Hill teaches an apparatus structure (calibration apparatus 210; figure 2; ¶¶81 – 106) comprising: 
a first bi-directional pump (first reversible pump 254; ¶84) in fluid communication with a sampling path (e.g., first fluid conduit 252; ¶84) wherein the first bi-directional pump is configured to, or capable of being operated to, withdraw a first sample of the process fluid and to cause the first sample to flow towards the first bi-directional pump; and 

Controller 290 is programmed to provide control signals to activate reversible pumps 254 and 274 (e.g., ¶¶86 – 106). Hill teaches that those skilled in the art may practice numerous alterations and modifications without departing from the spirit and scope of the disclosed invention (¶106). The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 13, the recitation that the second sample comprises a quencher, a diluent, or a combination thereof, is considered to be statement of intended use or manner of operation, that is not given patentable weight to the apparatus claim. This claim does not further limit or define the claimed apparatus structure itself. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claim 15, Hill teaches the apparatus of claim 12, further comprising a mixing element (e.g., the fluid conduit connecting pumps 254 and 274 above reservoir 260 in figure 2) disposed between the second bi-directional pump (second reversible pump 274) and the first bi-directional pump (first reversible pump 254; ¶84) and configured to, or capable of being operated to, receive the first sample and the second mix and to mix the first sample with the second sample.
2.	Claim(s) 12 – 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wade et al. (US 5,695,720 A; “Wade”).
Regarding claim 12, Wade teaches an apparatus structure (flow analysis network 10; figures 1 – 5) comprising: 
a first bi-directional pump (first pumping system 36) in fluid communication with a sampling path (e.g., via a conduit tubing 46) wherein the first bi-directional pump is configured 
a second bi-directional pump (second pumping system 38) in fluid communication with the first bi-directional pump and a storage vessel (e.g., a vessel (not shown) via a conduit tubing 46), wherein the second bi-directional pump is configured to, or capable of being operated to,  withdraw a second sample from the storage vessel and to cause the second sample to move toward and mix with the first sample, wherein a first rate of withdraw of the first sample is greater than a second rate of movement of the second sample toward the first sample, and wherein a difference between the first rate and the second rate correspond to a pre-determined ratio of the first sample mixed with the second sample.
Computer 52 controls all of the active components of the disclosed apparatus (e.g., col 18, lines 1 – 46; figure 3).  Wade teaches that those skilled in the art may practice numerous alterations and modifications without departing from the spirit and scope of the disclosed invention (col. 27, lines 11 – 20). The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 13, the recitation that the second sample comprises a quencher, a diluent, or a combination thereof, is considered to be statement of intended use or manner of operation, that is not given patentable weight to the apparatus claim. This claim does not further limit or define the claimed apparatus structure itself. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claim 14, Wade teaches wherein one or more of the first bi-directional pump and the second bi-directional pump comprises a syringe pump (e.g., col. 9, lines 16 – 58).
Regarding claim 15, Wade teaches the apparatus of claim 12, further comprising a mixing element (e.g., confluence point 112; col. 2, lines 1 – 14; figure 4; or four-way confluence point 134; col. 21, lines 42 – 61; figure 5; Enhanced mixing may be achieved in vessels attached to a valve hub, by single bead string reactors, mixing chambers, ultrasonic stimulation, or other means; col. 12, lines 65 – 67) disposed between the second bi-directional pump (second pumping system 38) and the first bi-directional pump (first pumping system 36) and configured to, or capable of being operated to, receive the first sample and the second mix and to mix the first sample with the second sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796